Citation Nr: 0733104	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-18 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1963 to 
February 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the above claim.

In August 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDING OF FACT

The veteran's PTSD is not manifested by occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.


CONCLUSION OF LAW

The schedular criteria for an assignment of a disability 
evaluation in excess of 50 percent for PTSD have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Codes 9411, 9440 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2007); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA satisfied its duty to notify by means of a letter from the 
RO to the veteran in July 2004.  The veteran was told of the 
requirements to successfully establish an increased rating, 
advised of his and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim to 
the RO.  The timing and content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  The record shows that the veteran was receiving 
Social Security benefits; however, during the August 2007 
personal hearing, he stated that he was awarded Social 
Security benefits based on his age.  All identified, 
pertinent evidence, including the veteran's service medical 
records and post-service treatment records, has been obtained 
and associated with the claims file.  There is no indication 
of any relevant records that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  The veteran underwent a VA 
examination in September 2004.  The duty to notify and assist 
having been met by the RO to the extent possible, the Board 
turns to the analysis of the veteran's claim on the merits.

II.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service-connected PTSD is currently rated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  Anxiety disorders, which include PTSD, are 
rated under the criteria set forth in Diagnostic Code 9440.  
Under this criteria, a 100 percent rating is warranted if 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships. 

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6.

In August 2003, the veteran was awarded service connection 
for PTSD, effective from January 30, 2003.  He was assigned a 
50 percent disability rating.  In June 2004, he requested an 
increased rating, stating that his condition had worsened.  

The record shows that in 1995, the veteran underwent a middle 
cerebral aneurysm (MCA) clipping at an outside hospital.

VA treatment records show that on September 16, 2003 the 
veteran was pleasant and joking.  The examiner had to re-
direct him frequently, and he looked to his spouse to answer 
many questions.  The examiner noted that the veteran's 
cognitive deficit was presumably due to his cerebral aneurysm 
in 1995.  

On September 23, 2003, the veteran complained of anxiety 
under minor stress.  He preferred to stay at home and in his 
basement.  He liked quiet and to be alone.  He stated that he 
used to be very prone to anger outburst, but had mellowed.  
He admitted to being able to still become very angry and 
tempted to strike out.  He reported that his symptoms had 
lessened since he found religion and that he was very 
involved in his church.  The veteran admitted to being 
verbally abusive to his wife in the past.  He slept alone in 
his basement and had restless sleep.  He denied suicidal or 
homicidal ideation, but admitted to symptoms of depression, 
crying for no reason, feeling sorrowful and sad, and tending 
to hibernate.  He described his depression as a 6 on a scale 
of 1 to 10.  The veteran further reported that he had few 
friends.  

On mental status examination, the veteran was alert and 
oriented times three, cooperative, and reasonable.  His 
grooming was appropriate and his speech normal.  Language was 
intact and his mood was euthymic.  Affect was congruent with 
mood.  Thought processes were normal and coherent.  There was 
no unusual thought content or suicidal or violent ideation.  
Insight and judgment were good.  The examiner diagnosed 
chronic PTSD and dysthymia and assigned a GAF score of 55.  

VA treatment records dated in November 2003 show that the 
veteran complained that he continued to have dreams and felt 
more angry.  He found himself withdrawing and fearful.  He 
was not homicidal or suicidal.  The diagnosis was PTSD.  The 
examiner assigned a Global Assessment Functioning (GAF) score 
of 55.  The veteran's strengths were listed as intelligence 
and motivations, and his limitations as social isolation and 
mental impairment.

The veteran underwent another MCA clipping in December 2003 
at the University of Colorado Hospital for an incidental 
unruptured aneurysm of the left MCA.  He was admitted to a VA 
rehabilitation unit in December 2003.  

In May 2004, the veteran underwent a traumatic brain injury 
evaluation following discharge from the VA rehabilitation 
unit in January 2004.  At that time, he complained of having 
significant symptoms related to depression, anxiety, and 
PTSD, which included feeling hopeless, anxious, worthless and 
increased suspiciousness of others.  He denied having 
suicidal intent or nightmares.  He was involved with church 
and stated that his relationship with God was a comfort to 
him.  Behavioral observations revealed that the veteran was 
adequately groomed and he was punctual to the examination.  
His speech was quite tangential, significant disinhibition 
was noted and he made several inappropriate sexual 
comments/jokes during the evaluation and was highly 
distractible.  Results from testing showed severe executive 
dysfunction.  Memory, both immediate and delayed, was found 
to be impaired.  Scores (on psychological testing) showed 
that recognition was better than recall, suggesting that the 
veteran's difficulty with memory was evidence of frontal lobe 
impairment.  Attention was found to be in the borderline 
impairment range.  The veteran was also found to suffer from 
symptoms related to depression and PTSD.  It was noted that 
his acquired cognitive deficits interfered with coping 
strategies used to mediate psychiatric symptoms and it may be 
difficult to differentiate between symptoms related to poor 
initiation versus those related to depression. 

In September 2004, the veteran was afforded a VA examination.  
The claims file was reviewed.  The veteran had been 
unemployed for the previous 10 years at that time.  He was 
able to go shopping on his own, but would get lost in an 
unfamiliar setting.  He was able to perform the activities of 
daily living without difficulty and did not need psychiatric 
treatment.  He was alone during the day and would read the 
bible and watch a movie in the basement until his wife came 
home.  He would also play with his grandchildren and talk to 
his wife and daughter.  He was able to sleep well with 
medication.  He did have crying spells and some suicidal 
thoughts after leaving the hospital, but did not have any at 
the time of the examination.  He was occasionally irritable, 
but did not suffer from rages.  He worried that his family 
would get rid of him and that he was a burden to them.  He 
was active in his church and was an honorary member of the 
choir.  He did not belong to any clubs or organizations, but 
he liked to talk to friends on the phone and visit with them.  
He stated that he was more afraid than he used to be and felt 
more vulnerable, but this did not seem to be connected to any 
memory of inservice stressors.  At times he did not dress 
himself appropriately and his grandchildren helped him 
change.  He had left sided ignoral.  

A mini-mental status examination showed that the veteran 
spoke in a goal directed manner, but could get off topic 
without too much difficulty.  Some of his speech was slurred 
and difficult to understand, but was normal in rate and 
volume.  He affects were fully ranged and appropriate to 
content.  Cause and affect thinking was maintained and the 
veteran used language abstractly, but had difficulty with 
word retrieval.  He had no suicidal or homicidal ideations.  
Formal testing revealed that the veteran could estimate the 
passage of time during the interview and was oriented to 
time, place, and person.  Recent and remote memory were 
grossly intact and judgment seemed adequate to the situation.  
The examiner stated that the veteran's PTSD symptoms were not 
much in evidence at that time, although they could be 
expected to get worse as a result of his effectual 
dysregulation caused by his frontal lobed damage.  He was 
diagnosed as having PTSD; depression, secondary to PTSD; and 
dementia, secondary to MCA bleed.  He was assigned a GAF 
score of 62 for his PTSD, 56 for his depression, and 40 for 
his dementia.  The examiner opined that the veteran's PTSD 
symptoms mostly had to do with his social isolation and 
irritability.  His difficulty with employment was caused by 
his dementia and he was employable based on his PTSD 
symptoms, which were not too different from when he was 
evaluated in July 2003.

In February 2005, the veteran complained of memory problems 
and barely controlled rage.  The diagnosis was PTSD, with a 
GAF scale score of 45.  In April 2005, he was treated for 
complaints of memory loss and disorganization.  He stated 
that the second surgery for removal of a cerebral aneurysm 
was followed by an onset of multiple impairments, including 
short term memory loss, disorganization, confusion, 
depression and sexual dysfunction.  Mental status examination 
revealed that the veteran was oriented to time, place and 
person.  He had difficulty with serial calculations and word 
recall.  He had marked difficulty reproducing interlocking 
pentagons, producing a clock face with hands at ten after 
eleven, and drawing 3 dimensional objects.  The veteran was 
diagnosed as having visuospatial impairment and short term 
memory impairment following surgery to clip MCA aneurysm in 
2003 resulting in marked disorganization and confusion.  

In August 2005, the veteran was again treated for memory 
impairment and confusion.  His symptoms were the same with 
improved mini-mental state examination.  The examiner stated 
that the veteran did not have signs of dementia and his 
memory impairment and confusion seemed to be due to his 
depression.  A treatment record from January 2006 again 
showed that the veteran denied suicidal or homicidal 
ideation.  The examiner diagnosed PTSD, depression, and 
cognitive disorder with a GAF of 55.  This was assigned by 
the same examiner (W.C.Y.) that assigned the GAF score of 45 
in February 2005.  In February 2006, the veteran was alert 
and in good spirits, with normal speech.  In September 2006, 
he said that he had been depressed at times and had a lot of 
anxiety in wanting to teach bible studies.  The same VA 
examiner assigned a GAF score of 50 in September and October 
2006.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to a 
rating in excess of 50 percent for PTSD.  The veteran has 
suffered from two aneurysms, for which he is not service 
connected.  The September 2004 VA examination assessed his 
disabilities separately.  The veteran's GAF scores have 
varied over time.  In September 2004, he was assigned a GAF 
score of 62 for PTSD, which indicates mild symptoms.  In 
January 2006, he was assigned an overall GAF score of 55, 
which shows moderate symptoms.  In February 2005 and in 
September and October 2006, he was assigned GAF scores of 45 
and 50, for serious symptoms.  

There is conflicting evidence as to whether the veteran's 
memory impairment and confusion are related his PTSD, as 
opposed to his aneurysms.  For the purpose of this decision, 
the Board will assume that they are related to PTSD.

The veteran's PTSD is clearly manifested by depression and 
anxiety; however, these have not been shown to be near 
continuous such that they affect his ability to function 
independently.  For example, in September 2004 it was noted 
that he was able to perform the activities of daily living 
without difficulty, was alone during the day and would read 
the bible and watch a movie in the basement until his wife 
came home, and would play with his grandchildren and talk to 
his wife and daughter.  He was also active in his church and 
was an honorary member of the choir.  

The veteran's speech has most recently been described as 
normal, and he has consistently denied suicidal ideation and 
has been described as adequately groomed.  There is no 
indication of any obsessional rituals.  In September 2004, he 
reported that he was occasionally irritable, but did not 
suffer from rages.  He complained of barely controlled rage 
in February 2005, but there was no mention of impaired 
impulse control or unprovoked irritability with periods of 
violence.  Although rage was described as "barely" 
controlled, it was, nonetheless, controlled.  

In September 2004, the veteran affects were fully ranged and 
appropriate to content; cause and affect thinking was 
maintained; he was oriented to time, place, and person; and 
judgment seemed adequate to the situation.  He reportedly had 
some marital problems in the past; however, he was able to 
establish and maintain good relationships with his family, 
church members, and friends.  He did exhibit the desire to be 
isolated at times, but the record shows that this did not 
affect his relationships.  Accordingly, he is able to 
establish and maintain effective relationships.  The examiner 
stated that the veteran's PTSD symptoms mostly had to do with 
his social isolation and irritability.  In addition, his 
difficulty with employment was found to be caused by his 
dementia, which was secondary to his MCA bleed, and he was 
employable based on his PTSD symptoms.

While the Board is aware that the symptoms listed in the 
rating criteria need not all be present in order to justify a 
given rating, in this case, the preponderance of the evidence 
shows an absence of nearly all of the symptoms found in the 
criteria for a 70 percent rating.  Again, all evidence of 
record indicates that the veteran does not have suicidal 
ideation, his speech is normal rather than illogical obscure 
or irrelevant, he does not have near-continuous panic or 
depression such that it affects his ability to function 
independently, his appearance and hygiene has been good, and 
he was never found to suffer from obsessional rituals.  There 
is also an absence of any other symptoms, similar in type, 
degree, or effects.  The veteran has been shown to have 
normal affect, orientation, and judgment.

For the reasons stated above, the veteran's claim for an 
increased rating for his PTSD must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule as required by 
law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102 (2007).  


ORDER

Entitlement to a disability rating in excess of 50 percent 
for service-connected PTSD is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


